 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   J.I.,                                               Case No. 1:18-cv-00363-LJO-SAB

12                   Plaintiff,                          ORDER DIRECTING CLERK OF THE
                                                         COURT TO TERMINATE JULIA HARUMI
13           v.                                          MASS AS COUNSEL OF RECORD FOR
                                                         PLAINTIFF
14   UNITED STATES OF AMERICA, et al.,
                                                         (ECF No. 50)
15                   Defendants.

16

17           Plaintiff J.I. filed this action against the United States and several Customs and Border

18 Protections Officers on March 15, 2018. On October 15, 2018, a notice of withdrawal of Julia

19 Harumi Mass as counsel for Plaintiff was filed by American Civil Liberties Union Foundation of
20 Northern California. Plaintiff remains represented by other counsel in this action. Accordingly,

21 the Clerk of the Court is HEREBY DIRECTED to terminate Julia Harumi Mass as counsel for

22 Plaintiff in this matter.

23
     IT IS SO ORDERED.
24

25 Dated:      October 17, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                     1
